Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered July 23, 1992, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Israel, 148 AD2d 637, 638, affd 75 NY2d 972).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit (see, People v Ellis, 162 AD2d 701). Bracken, J. P., Balletta, Rosenblatt and Altman, JJ., concur.